DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 1/27/2021.
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
With regard to the arguments on pages 9-12 and claims 1, 12, and 16,
Applicant argues that Zimmer (US 2016/0238635) does not disclose the resistors 430 are electrically connected both (1) between the first magnetoresistor and a source connector and (2) between the third magnetoresistor and the source connector.  The Examiner respectfully disagrees.  As best understood, applicant considers R1 and R3 from the disclosure to be the first and third magnetoresistors, respectively, but the Examiner respectfully notes that there is no requirement that the claims be interpreted in this manner.  When reciting a first, second, third, and fourth magnetoresistor, applicant is reciting four magnetoresistors, but these naming conventions do not require the specific resistors used as disclosed by applicant.  Instead, any two resistors of four resistors can be selected as the first and third resistors, so long as these resistors are proper in view of the rest of the claim.  The claims however do not limit what magnetoresistors can be selected as the first and third resistors.  As such, resistors 211 and 212 can be selected as the first and third magnetoresistors. The resistors in the cascade 430 are located between first magnetoresistor 211 and VDD (the source connector), and between the 
With regard to the arguments on page 14 directed towards Claim 22,
The Examiner respectfully disagrees with applicant that the cited references do not disclose the features of claim 22.  Previously cited reference Stolfus et al. (Stolfus) (US 2008/0180090) discloses in Figure 6 the identical speed detector circuit in Figure 7A of the instant application. As such, the Examiner respectfully disagrees as the cited prior art does disclose the claim features.
The remaining arguments are moot in view of the new grounds of rejection.  However, note that Zimmer does disclose that the resistors in cascade (430) between the first/third magnetoresistors and VDD have a negative temperature coefficient (Paragraph [0031]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 11, 12, 13, and 15-17 are rejected under 35 U.S.C. 103 as obvious over Hirota (US 2015/0260546) in view of Haji-Sheikh et al. (Haji-Sheikh) (US 2003/0102860) and Zimmer (US 2016/0238635).
As to Claims 1, 7, 12, and 15,
Hirota discloses a multi-pole ring magnet (102) or a multi-pole linear magnet (103); a semiconductor substrate (Paragraph [0054] / note the sensors (10)-(40) are integrated into a single component, and thus there must be a substrate they are located on), (Paragraph [0063] where the sensors can be spin-valves and are thus semiconductor devices); a first magnetic sensor (10) formed on the semiconductor substrate (Figure 3), (Paragraph [0054]), wherein the first magnetic sensor is configured to produce a first output signal in response to movement of the multi-pole ring magnet or multi-pole linear magnet (Figures 3, 12, 13); the first magnetic sensor includes: a first magnetoresistor (R11), a second magnetoresistor (R12), a third magnetoresistor (R13), and a fourth magnetoresistor (R14) that are concentric to each other to define a first centroid representing a first center of mass associated with the first, second, third, and fourth magnetoresistors (Figure 3), and a second magnetic sensor (20) formed on the semiconductor substrate and positioned directly adjacent to the first magnetic sensor (Figures 3,12),(Paragraph [0054]), the second magnetic sensor includes: a fifth magnetoresistor (R21), a sixth magnetoresistor (R22), a seventh magnetoresistor (R23), and an eighth magnetoresistor (R24) that are concentric to each other to define a second centroid representing a second center of mass associated with the fifth, sixth, seventh, and eighth magnetoresistors (Figure 3), wherein the first magnetic sensor and the second magnetic sensor are radially aligned on the semiconductor substrate relative to the multi-pole ring magnet (Figures 3, 12, 13)  or wherein the first magnetic sensor and the second magnetic sensor are aligned on the semiconductor substrate along a line that is perpendicular to the multi-pole linear magnet (Figure 13), wherein the second magnetic sensor is arranged at a predetermined angle with respect to the first magnetic sensor (Figures 12,13), wherein the second magnetic sensor is configured to produce a second output signal in response to the movement of the multi-pole ring magnet or multi-pole linear magnet (Figures 12,13), wherein the predetermined angle is between 0 and 90 degrees exclusive (Figure 12), and wherein the predetermined angle is configured to produce a difference in phase between the first and second output signals in response to the movement of the multi-pole ring magnet or multi-pole linear magnet (Figures 12,13), the first, second, third, and fourth magnetoresistors are radially symmetric about the first centroid and the fifth, sixth, seventh, and eighth magnetoresistors are radially symmetric about the second centroid (Paragraph [0058]), (Figure 3), (see marked up figures above), the first centroid and the second centroid are disposed at spaced apart locations along a radius of the multi-pole ring magnet, the radius extending orthogonally from a rotational axis of the multi-pole ring magnet, such that the first and second magnetic sensors are not concentric to each other (Figure 12), (Paragraphs [0197],[0199],[0203] / note that the sensors the first magnetic sensor and the second magnetic sensors are co-planar (Figures 3 and 12), the first centroid and the second centroid are disposed at spaced apart locations along a lateral axis of the multi-pole linear magnet that is orthogonal to a longitudinal axis of the multi-pole linear magnet,  such that the first and second magnetic sensors are not concentric to each other (Figure 13).
Hirota discloses the above noted semiconductor substrate and where the first and second sensor are located on the semiconductor substrate because semiconductor devices are used (spin values for example), and the sensors are integrated into a single component (Paragraph [0054]). and the first magnetic sensor and the second magnetic sensors are co-planar (Figures 3 and 12).
That stated, Hirota do not explicitly disclose a semiconductor substrate; the first magnetic sensor formed on the semiconductor substrate, the second magnetic sensor formed on the semiconductor substrate, the first magnetic sensor and the second magnetic sensors are co-planar, and does not disclose a first resistor electrically connected (1) between the first magnetoresistor and a source connector and (2) between a third magnetoresistor and the source connector, and the first resistor includes a negative temperature coefficient material.
Haji-Sheikh discloses a semiconductor substrate; the first magnetic sensor formed on the semiconductor substrate, the second magnetic sensor formed on the semiconductor substrate, the first magnetic sensor and the second magnetic sensors are co-planar, (Paragraph [0035]), (Figure 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Hirota to include a semiconductor substrate; the first magnetic sensor formed on the semiconductor substrate, the second magnetic sensor formed on the 
Zimmer discloses a first resistor (any resistor in (220a) of (430) in Figure 4)  electrically connected (1) between the first magnetoresistor (211) and a source connector (VDD) and (2) between a third magnetoresistor (212) and the source connector (VDD), and the first resistor includes a negative temperature coefficient material (Paragraphs [0031], [0042]), (Figure 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Hirota in view of Haji-Sheikh to include a first resistor electrically connected (1) between the first magnetoresistor and a source connector and (2) between a third magnetoresistor and the source connector, and the first resistor includes a negative temperature coefficient material as taught by Zimmer in order to advantageously add the ability to compensate for a bridge offset voltage (Paragraph [0040]).
As to Claim 3,
Hirota discloses the first and second magnetoresistors are connected so as to form a first bridge (Figure 3), wherein the first bridge is configured to produce the first output signal in response to the movement of the multi-pole ring magnet (Figures 3 and 12), wherein the fifth and sixth magnetoresistors are connected so as to form a second bridge (Figure 3) and wherein the second bridge is configured to produce the second output signal in response to the movement of the multi-pole ring magnet (Figures 3 and 12).
As to Claim 4,
Hirota discloses the first, second, third, and fourth magnetoresistors are connected so as to form a first Wheatstone bridge (Figure 3), and wherein the fifth, sixth, seventh, and eighth magnetoresistors are connected so as to form a second Wheatstone bridge (Figure 3).
As to Claim 11,
Hirota discloses the predetermined angle is 45 degrees (Paragraph [0199]).
As to Claim 13,
Hirota discloses the first, second, third, and fourth magnetoresistors are connected so as to form a first Wheatstone bridge (Figure 3), and wherein the fifth, sixth, seventh, and eighth magnetoresistors are connected so as to form a second Wheatstone bridge (Figure 3).
As to Claim 16,
Hirota discloses a multi-pole ring magnet (102); a semiconductor substrate (Paragraph [0054] / note the sensors (10)-(40) are integrated into a single component, and thus there must be a substrate they are located on), (Paragraph [0063] where the sensors can be spin-valves and are thus semiconductor devices); a first magnetic sensor (10) formed on the semiconductor substrate (Figure 3), (Paragraph [0054]), wherein the first magnetic sensor is configured to produce a first output signal in response to movement of the multi-pole ring magnet (Figures 3, 12); the first magnetic sensor includes: a first magnetoresistor (R11), a second magnetoresistor (R12), a third magnetoresistor (R13), and a fourth magnetoresistor (R14) that are concentric to each other to define a first centroid representing a first center of mass associated with the first, second, third, and fourth magnetoresistors (Figure 3), wherein the first magnetoresistor, the second magnetoresistor, the third magnetoresistor, and the fourth magnetoresistor are arranged to form a first Wheatstone Bridge (Figure 3), and a second magnetic sensor (20) formed on the semiconductor substrate and positioned directly adjacent to the first magnetic sensor (Figures 3,12),(Paragraph [0054]), the second magnetic sensor includes: a fifth magnetoresistor (R21), a sixth magnetoresistor (R22), a seventh magnetoresistor (R23), and an eighth magnetoresistor (R24) that are concentric to each other to define a second centroid representing a second center of mass associated with the fifth, sixth, seventh, and eighth magnetoresistors (Figure 3), the first centroid and the second centroid are disposed at spaced apart locations along a radius of the multi-pole ring magnet, the radius extending orthogonally from a rotational axis of the multi-pole ring magnet, such that the first and second magnetic sensors are not concentric to each other (Figure 12), (Paragraphs [0197],[0199],[0203] / note that the sensors can be as shown in Figure 12 in the modified example and are close to each other but not at the same position), the first, second, third, and fourth magnetoresistors are radially symmetric about the first centroid and the fifth, sixth, seventh, and eighth magnetoresistors are radially symmetric about the second centroid (Paragraph [0058]), (Figure 3), (see marked up figures above).
Hirota discloses the above noted semiconductor substrate and where the first and second sensor are located on the semiconductor substrate because semiconductor devices are used (spin values for example), and the sensors are integrated into a single component (Paragraph [0054]).
That stated, Hirota do not explicitly disclose a semiconductor substrate; the first magnetic sensor formed on the semiconductor substrate, the second magnetic sensor formed on the semiconductor substrate, and does not disclose a first resistor electrically connected (1) between the first magnetoresistor and a source connector and (2) between a third magnetoresistor and the source connector, and the first resistor includes a negative temperature coefficient material.
Haji-Sheikh discloses a semiconductor substrate; the first magnetic sensor formed on the semiconductor substrate, the second magnetic sensor formed on the semiconductor substrate (Paragraph [0035]), (Figure 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Hirota to include a semiconductor substrate; the first magnetic sensor formed on the semiconductor substrate, the second magnetic sensor formed on the semiconductor substrate as taught by Haji-Sheikh in order to advantageously improve sensor sensitivity and accuracy, reduce the size of the sensing device, reduce manufacturing costs, increase the efficiency of producing the sensing device, and simply the manufacturing process (Paragraph [0035]).
Zimmer discloses a first resistor (any resistor in (220a) of (430) in Figure 4)  electrically connected (1) between the first magnetoresistor (211) and a source connector (VDD) and (2) between a third magnetoresistor (212) and the source connector (VDD), and the first resistor includes a negative temperature coefficient material (Paragraphs [0031], [0042]), (Figure 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Hirota in view of Haji-Sheikh to include a first resistor electrically connected (1) between the first magnetoresistor and a source connector and (2) between a third magnetoresistor and the source connector, and the first resistor includes a negative temperature coefficient material as taught by Zimmer in order to advantageously add the ability to compensate for a bridge offset voltage (Paragraph [0040]).
As to Claim 17,
Hirota discloses the first magnetic sensor and the second magnetic sensor are configured on the semiconductor substrate to be subjected to a substantially uniform magnetic field (Figures 3 and 12), (Paragraph [0203] / because the sensors are placed close together, any field experienced by each sensor element must be substantially similar to the others, and thus the field must be substantially uniform at the sensors).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2015/0260546) in view of Haji-Sheikh et al. (Haji-Sheikh) (US 2003/0102860) and Zimmer (US 2016/0238635) as applied to claim 1 and in further view of Guo et al. (Guo) (US 7,592,803
As to Claim 2,
Hirota in view of Haji-Sheikh and Zimmer does not disclose the first magnetic sensor has a length or width in the range of from about 100 microns to about 400 microns.
Guo discloses the first magnetic sensor has a length or width in the range of from about 100 microns to about 400 microns ((Column 3, Lines 50-57), (Column 4, Lines 13-24), (Claim 1) / note each stripe can have a width of 10 microns, and with an aspect ratio of the rectangular stripes being 5, values such as 10 microns can be chosen where the total width of one element is 70 microns, the length of each element is therefore 50 microns (5*10), and the separation gap between the elements is 0.5 microns, making the total width (or length) to be 120.5 microns).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Hirota in view of Haji-Sheikh and Zimmer to include the first magnetic .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2015/0260546) in view of Haji-Sheikh et al. (Haji-Sheikh) (US 2003/0102860) and Zimmer (US 2016/0238635) as applied to claim 1 above and in view of Lenssen et al. (Lenssen) (US 6,501,678).
As to Claim 8,
Hirota discloses he first magnetoresistor is formed as a first sensor having first segments; the second magnetoresistor is formed as a second sensor having second segments; the third magnetoresistor is formed as a third sensor having third segments; and, the fourth magnetoresistor is formed as a fourth sensor having fourth segments, the fifth magnetoresistor is formed as a fifth sensor having fifth segments; the sixth magnetoresistor is formed as a sixth sensor having sixth segments; the seventh magnetoresistor is formed as a seventh sensor having seventh segments; and, the eighth magnetoresistor is formed as an eighth sensor having eighth segments;  wherein the fifth segments are arranged at a 45 degree angle with respect to the first and second segments, the sixth segments are arranged at a 45 degree angle with respect to the second and third segments, the sevenths segments are arranged at a 45 degree angle with respect to the third and fourth segments, and the eighth segments are arranged at a 45 degree angle with respect to the first and fourth segments (Figures 3 and 12), (Paragraph [0199] / note first and 
Hirota in view of Haji-Sheikh and Zimmer does not disclose the first magnetoresistor is formed as a first serpentine sensor having first segments; the second magnetoresistor is formed as a second serpentine sensor having second segments; the third magnetoresistor is formed as a third serpentine sensor having third segments; and, the fourth magnetoresistor is formed as a fourth serpentine sensor having fourth segments;  the first and third segments are parallel to one another, and the first and third segments are perpendicular to the second and fourth segments, the fifth magnetoresistor is formed as a fifth serpentine sensor having fifth segments; the sixth magnetoresistor is formed as a sixth serpentine sensor having sixth segments; the seventh magnetoresistor is formed as a seventh serpentine sensor having seventh segments; and, the eighth magnetoresistor is formed as an eighth serpentine sensor having eighth segments;  the fifth and seventh segments are parallel to one another, and the fifth and seventh segments are perpendicular to the sixth and eighth segments.
Lenssen discloses the first magnetoresistor is formed as a first serpentine sensor having first segments; the second magnetoresistor is formed as a second serpentine sensor having second segments; the third magnetoresistor is formed as a third serpentine sensor having third segments; and, the fourth magnetoresistor is formed as a fourth serpentine sensor having fourth segments (Figure 10 / left bridge);  the first and third segments are parallel to one another (Figure 10 / note segments from for example the bottom left sensor can be selected that are parallel to segments of any one of the other sensors of the left bridge), and the first and third segments are perpendicular to the second and fourth segments (Figure 10 / note segments from for example the bottom left sensor can be selected that are perpendicular to segments of any one of the other 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Hirota in view of Haji-Sheikh and Zimmer to include the first magnetoresistor is formed as a first serpentine sensor having first segments; the second magnetoresistor is formed as a second serpentine sensor having second segments; the third magnetoresistor is formed as a third serpentine sensor having third segments; and, the fourth magnetoresistor is formed as a fourth serpentine sensor having fourth segments;  the first and third segments are parallel to one another, and the first and third segments are perpendicular to the second and fourth segments, the fifth magnetoresistor is formed as a fifth serpentine sensor having fifth segments; the sixth magnetoresistor is formed as a sixth serpentine sensor having sixth segments; the seventh magnetoresistor is formed as a seventh serpentine sensor having seventh segments; and, the eighth magnetoresistor is formed as an eighth serpentine sensor having eighth segments;  the fifth and seventh segments are parallel to one another, and the fifth and seventh segments are perpendicular to the sixth and eighth segments as taught by Lenssen in .
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2015/0260546) in view of Haji-Sheikh et al. (Haji-Sheikh) (US 2003/0102860) and Zimmer (US 2016/0238635) as applied to claim 16 and in further view of Guo et al. (Guo) (US 7,592,803).
As to Claims 19 and 20,
Hirota in view of Haji-Sheikh and Zimmer does not disclose the first magnetic sensor has a length or width in the range of from about 150 microns to about 300 microns, the first and second magnetic sensor have a combined width or length on the semiconductor substrate of between about 100 microns and about 400 microns.
Guo discloses a magnetic sensor has a length or width in the range of from about 150 microns to about 200 microns ((Column 3, Lines 50-57), (Column 4, Lines 13-24), (Claim 1) / note each stripe can have a width of 10 microns, and with an aspect ratio of the rectangular stripes being 5, values such as 15 microns can be chosen where the total width of one element is 105 microns, the length of each element is therefore 75 microns (5*15), and the separation gap between the elements is 0.5 microns, making the total width (or length) to be 180.5 microns).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Hirota in view of Haji-Sheikh and Zimmer to include the first magnetic sensor has a length or width in the range of from about 150 microns to about 300 microns, the first and second magnetic sensor have a combined width or length on the semiconductor substrate of between about 100 microns and about 400 microns given the above disclosure and teaching of Guo in order to advantageously provide for a very compact sensor that can be placed in small areas where magnetic sensing is desired, and in order to advantageously form a compact sensor where the stripes are placed very close together so that their shape anisotropy is 
(Note: Each sensors are being taught to have a width or length of 180.5 microns.  As such, the first sensor will meet the claim because its length or width is within the range of 150-300 microns.  Further, because each sensor is concentric with the other, the total width of the overall combination of sensors must be the same 180.5 microns, which is within the range of 100 to 400 microns as required by the claim.)
Claims 6, 14, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2015/0260546) in view of Haji-Sheikh et al. (Haji-Sheikh) (US 2003/0102860) and Zimmer (US 2016/0238635) as applied to claims 1, 12, and 16 and in further view of Bartos et al. (Bartos) (US 2012/0262164).
As to Claims 6, 14, 18, and 21,
Hirota in view of Haji-Sheikh and Zimmer discloses the first resistor includes a negative temperature coefficient material as explained in the above rejections of claims 1, 12, and 16.
Hirota in view of Haji-Sheikh and Zimmer does not disclose the first magnetoresistor and the third magnetoresistor include a positive temperature coefficient material, and a second resistor electrically connected between the second magnetoresistor and a ground connector and between the fourth magnetoresistor and the ground connector.
Bartos discloses the first magnetoresistor (1) and the third magnetoresistor (2)  include a positive temperature coefficient material (Paragraph [0040] / note the resistance of the magnetoresistors increases), and a second resistor ((17) in the right half bridge or (18) in the left half bridge) electrically connected between the second magnetoresistor (3) and a ground connector and/or negative voltage source terminal and between the fourth magnetoresistor and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Hirota in view of Haji-Sheikh and Zimmer to include the first magnetoresistor and the third magnetoresistor include a positive temperature coefficient material, and a second resistor electrically connected between the second magnetoresistor and a ground connector and between the fourth magnetoresistor and the ground connector given the above disclosure and teaching of Bartos in order to advantageously be able to further add additional temperature compensation that allows for temperature independence of the output voltage in at least one point of the characteristic curve  (Paragraph [0011]), and to be able to trim the resistance of the bridge circuit so as to ensure that the output voltage of the common switching point occurs at the zero crossing (Paragraph [0041]) to thereby ensure that the sensor has temperature independence at a known and predictable location for the output voltage which more reliably allows the position of a detected object to be identified (note paragraph [0002] and the use of the switching point).
(Note that Bartos reasonably discloses a ground at the UB- terminal because such a terminal is similar to the negative terminal at G1-G4 in Figure 3 of Hirota.  That stated, in the combination, locating the resistor(s)17 and/or 18 at the negative terminal would locate the resistor(s) between the second and fourth magnetoresistors and ground.)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2015/0260546) in view of Haji-Sheikh et al. (Haji-Sheikh) (US 2003/0102860) and Zimmer (US 2016/0238635) as applied to claim 1 and in further view of Stolfus et al. (Stolfus) (US 2008/0180090).
As to Claim 22,
Hirota in view of Haji-Sheikh and Zimmer do not disclose a speed detection circuit configured to generate a speed output signal indicative of a relative speed between the multi-pole ring magnet and the semiconductor substrate in response to receiving the first output signal from the first magnetic sensor and the second output signal from the second magnetic sensor, wherein the speed detection circuit comprises an EXCLUSIVE OR operator.
Stolfus discloses a speed detection circuit (Figure 6) configured to generate a speed output signal indicative of a relative speed between the multi-pole ring magnet (32) and the semiconductor substrate (44) in response to receiving the first output signal from the first magnetic sensor (Bridge A) and the second output signal from the second magnetic sensor (Bridge B), wherein the speed detection circuit comprises an EXCLUSIVE OR operator (80) (Figure 6), (Paragraphs [0036]-[0040]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Hirota in view of Haji-Sheikh and Zimmer to include a speed detection circuit configured to generate a speed output signal indicative of a relative speed between the multi-pole ring magnet and the semiconductor substrate in response to receiving the first output signal from the first magnetic sensor and the second output signal from the second magnetic sensor, wherein the speed detection circuit comprises an EXCLUSIVE OR operator as taught by Stolfus in order to advantageously utilize a single circuit that can produce both a signal indicative of speed and a signal indicative of direction from the same circuit, and thus add functionality while minimizing the need to have additional separate circuits for both functions, and in order to provide a circuit that can advantageously double the resolution of the speed indicating signal (Paragraph [0039]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858